—In an action to recover damages for personal injuries, etc., the defendant Brooklyn Union Gas Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Pincus, J.), dated April 5, 2000, as granted the plaintiffs’ motion pursuant to CPLR 3126 to strike its answer to the extent of directing a missing witness charge in favor of the plaintiffs unless it complied with certain discovery.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion which was for a missing witness charge is denied.
Under the circumstances of this case, the Supreme Court should not have directed a missing witness charge in favor of the plaintiffs upon the appellant’s failure to comply with certain discovery. O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.